          Case 3:18-cv-00772-SDD-EWD           Document 215       06/26/20 Page 1 of 1


                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


STEPHEN M. GRUVER, ET AL.                                           CIVIL ACTION NO.

VERSUS                                                              18-772-SDD-EWD

STATE OF LOUISIANA THROUGH
THE BOARD OF SUPERVISORS OF
LOUISIANA STATE UNIVERSITY AND
AGRICULTURAL AND MECHANICAL
COLLEGE, ET AL.

                                             ORDER

        In light of the filing of Plaintiff Stephen and Rae Ann Gruver’s Second Amended Complaint:1

        IT IS ORDERED that the currently pending Motions to Dismiss, filed by Defendants Philip

Clark,2 Michael Comeaux, Jr.,3 Luke St. Germain,4 and Haider Laghari,5 which seek dismissal of the

claims in the First Amended Complaint, are DENIED WITHOUT PREJUDICE to their re-filing

and pertaining to the Second Amended Complaint, as set forth in the June 19, 2020 Telephone

Conference Report and Order.6

        Signed in Baton Rouge, Louisiana, this 26th day of June, 2020.


                                   S
                              ________________________________
                                CHIEF JUDGE SHELLY D. DICK
                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF LOUISIANA




1
  R. Doc. 214.
2
  R. Doc. 166.
3
  R. Doc. 161.
4
  R. Doc. 197.
5
  R. Doc. 189.
6
  R. Doc. 212.
